DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 should be withdrawn since the claim does not read on elected Species I. The claim limitations of claim 5 reciting “a plurality of the pins pass through same magnetic core, and the pins sharing the same magnetic core have the same electric potential” is directed to non-elected Species III: Fig. 9A. Therefore, claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elected Species I is based on Figs. 3-5, 9B, 10A-10C, 11A. The Figs. 3-5, 9B, 10A-10C, and 11A shows only one pin passes through at least one magnetic core on the board to from an inductor of the power module which does not show the claim limitations of claim 5. Paragraph [0046] discloses different embodiments as stated by the term “alternatively” and “embodiments”. Paragraph [0047] confirms that claim 5 is directed to non-elected Species III: Fig. 9A. Species I: Fig. 4 is actually inconsistence with the limitation of claim 5 since Fig. 4 shows only one pin passes through one magnetic core on the board while claim 5 recites “a plurality of the pins pass through same magnetic core, and the pins sharing the same magnetic core have the same electric potential” which is structurally different than Fig. 4. The examiner notes that claim 5 is eligible for rejoinder when independent claim 1 is allowable.




Election by Original Presentation
Newly submitted/amended claims 6-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 6-7 are amended to represent Fig. 9C and Paragraph [0048] which is not the originally selected species of Figs. 3-5, 9B, 10A-10C, 11A.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 6-7 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the power module disposed on an external circuit board” claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention “the power module disposed on an external circuit board” but rather the power module is disposed on a circuit board (for example, Paragraph [0038]) which is then electrically connected to an external circuit board.
Claim 16 recites “[a] power module disposed on an external circuit board” claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention “[a] power module disposed on an external circuit board” but rather a power module is disposed on a circuit board (for example, Paragraph [0038]) which is then electrically connected to an external circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP [JPH0272578U] in view of Zhang et al. [U.S. Pub. No. 2016/0300659] (to show clarification).
Regarding Claim 1 (see 112 rejections above), JP shows an inductor (elements 11, 12, see English translation) applied to a power module (power module at either element 4 or 5), the power module disposed on an external circuit board (either element 4 or 5) and comprising a circuit board (either element 5 or 4 based on which element was selected for “external circuit board”) and a pin (element 11 can be used as a pin) vertically disposed on the circuit board (5 or 4, see Figs. 1-2), and the inductor comprising: 
a magnetic core (12), having a through hole (13), wherein the pin (11) passes through the through hole of the magnetic core (see Figs. 1-2), and acts as a winding to form the inductor together with the magnetic core (see Figs. 1-2, elements 11, 12 together forms the inductor, see English translation),
wherein the pin (11) is vertically disposed on the external circuit board (4 or 5, see Figs. 1-2), and the magnetic core (12) is disposed between the circuit board and the external circuit board (see Figs. 1-2).
In order to show clarification, Zhang et al. explicitly discloses an inductor (Paragraph [0023]) applied to a power module (100), the power module disposed on an external circuit board (150) and the pin (132, 134, Paragraphs [0019]-[0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power module disposed on an external circuit board and the pin as taught by Zhang et al. for the inductor as disclosed by JP to facilitate electrical connection to an external circuit such as inputting power into the power module for desirable operating functions and reduce loss (Paragraph [0020]).
Regarding Claim 2, Zhang et al. shows the power module is a DC-DC power module (buck converter is a DC-DC power converter, Paragraph [0032]).
Regarding Claim 3, Zhang et al. shows the power module is a high-frequency DC-DC power module (high-frequency is a relative term when no value is provided and a buck converter normally operates in 100 kHz to 2 MHz which can be considered high-frequency).
Regarding Claim 4, JP and Zhang et al. does not explicitly shows the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to obtain desirable inductances and coupling operating characteristics. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claims 8-9, JP in view of Zhang et al. shows the claimed invention as applied above but does not show a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design to reduce manufacturing size, weight, and cost.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, it would have been an obvious design choice to have a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm based on intended and/or environmental use to obtain desirable operating characteristics based on design requirements.
Regarding Claim 11, JP in view of Zhang et al. does not show the magnetic core is mounted on the pin in a manner of gluing.
However, it would have been an obvious design choice to have the magnetic core is mounted on the pin in a manner of gluing based on intended and/or environmental use in order to facilitate mechanical stability and prevent displacement.
Regarding Claim 12, JP shows the magnetic core (12) is mounted on the pin in a manner of tight-fitting (see Figs. 1-4).
Regarding Claim 13, JP shows a shape of the through hole (13) of the magnetic core (12) matches a sectional shape of the pin (11, see Figs. 3-4 and Figs. 1-2). 
Zhang et al. shows a shape of the through hole (126) of the magnetic core (rectangular, Paragraph [0022]) matches a sectional shape of the pin (rectangular, Paragraph [0027]).  
Regarding Claim 14, JP shows the sectional shape of the pin is a round, rectangular or polygon (see Figs. 1-4).
Zhang et al. shows the sectional shape of the pin is a round, rectangular or polygon (Paragraph [0027]).  
Regarding Claim 15, JP shows a shape of the magnetic core (12) is a round, rectangular, elliptical or polygon (see English translation, see Figs. 1-4).
Zhang et al. also shows a shape of the magnetic core (120) is a round, rectangular, elliptical or polygon (Paragraph [0022]).
Regarding Claim 16 (see 112 rejections above), JP shows a power module (power module at either element 4 or 5) disposed on an external circuit board (either element 4 or 5), comprising an inductor (elements 11, 12, see English translation) and a circuit board (either element 5 or 4 based on which element was selected for “external circuit board”), and the inductor is fixed on the circuit board (5 or 4, see Figs. 1-2);
wherein the inductor comprises a magnetic core (12) having a through hole (13), and a pin (element 11 can be used as a pin) passing through the through hole of the magnetic core (see Figs. 1-2), and acting as a winding to form the inductor together with the magnetic core (see Figs. 1-2, elements 11, 12 together forms the inductor, see English translation); 
wherein the pin (11) is vertically disposed on the circuit board (5 or 4, see Figs. 1-2, see English translation) and the external circuit board (4 or 5, see Figs. 1-2, see English translation), and the magnetic core (12) is disposed between the circuit board and the external circuit board (see Figs. 1-2). 
In order to show clarification, Zhang et al. explicitly discloses an inductor (Paragraph [0023]) applied to a power module (100), the power module disposed on an external circuit board (150) and the pin (132, 134, Paragraphs [0019]-[0020]). Zhang et al. also shows the inductor (Paragraph [0023]) is fixed on the circuit board (150, see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power module disposed on an external circuit board and the pin as taught by Zhang et al. for the inductor as disclosed by JP to facilitate electrical connection to an external circuit such as inputting power into the power module for desirable operating functions and reduce loss (Paragraph [0020]).
Regarding Claim 20, Zhang et al. shows a topological structure of the power module is an LLC or an LCC (Paragraph [0034]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claims 1-2 above, and further in view of Sutardja [U.S. Pub. No. 2005/0012582].
Regarding Claim 3, JP in view of Zhang et al. shows the claimed invention as applied above.
In addition, Sutardja shows a power inductor teaching and suggesting the power module is a high-frequency DC-DC power module (Paragraph [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power module is a high-frequency DC-DC power module as taught by Sutardja for the inductor as disclosed by JP in view of Zhang et al. to achieve desirable operating characteristics such as employs inversion and/or rectification to transform DC at one voltage to DC at another voltage (Paragraph [0004]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 1 above, and further in view of Hibbits [U.S. Patent No. 3,323,091].
Regarding Claim 4, JP in view of Zhang et al. shows the claimed inventio as applied above but does not show the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
Hibbits shows a device (Fig. 1) teaching and suggesting the power module comprises a plurality of the magnetic cores (11, 13), the pin (14) passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores (elements 11, 13, and 14 forms an inductance element).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores as taught by Hibbits for the inductor as disclosed by JP in view of Zhang et al. to achieve a compact electronic assembly to enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values (Col. 1, Lines 49-63).

Claims 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 1 above, and further in view of Saito et al. [U.S. Patent No. 7,847,662].
Regarding Claim 4, JP in view of Zhang et al. shows the claimed inventio as applied above but does not show the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
Saito et al. shows the power module comprises a plurality of the magnetic cores (see Fig. 4, each element 3 contains elements 2, Col. 9, Lines 47-65), the pin (5) passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores (elements 2 and 5 forms an inductance element 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores as taught by Saito et al. for the inductor as disclosed by JP in view of Zhang et al. to enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values.
Regarding Claims 8 and 9, JP in view of Zhang et al. shows the claimed invention as applied above but does not show a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm.  
Saito et al. shows an inductance element (Figs. 1-2) teaching and suggesting a height of the magnetic core does not exceed 20 mm (Col. 12, Lines 1-5, see Table 4) and a length (outer diameter) of the magnetic core does not exceed 20 mm (Col. 12, Lines 1-5, see Table 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm as taught by Saito et al. for the inductor as disclosed by JP in view of Zhang et al. to have a compact design to reduce manufacture size and weight which can enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values (see Table 4, Col. 14, Lines 47-49).
Regarding Claim 10, JP in view of Zhang et al. shows the claimed invention as applied above but does not show the pin has a spacer and the magnetic core is disposed on the spacer of the pin.  
Saito et al. shows an inductance element (Figs. 1-2) teaching and suggesting the pin (5) has a spacer (3 or 4) and the magnetic core (2) is disposed on the spacer of the pin (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the pin has a spacer and the magnetic core is disposed on the spacer of the pin as taught by Saito et al. for the inductor as disclosed by JP in view of Zhang et al. to facilitate insulation and secure a distance between the pin and magnetic core to prevent unwanted short circuits (Col. 5, Lines 12-29).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 1 above, and further in view of Huang et al. [CN 206225165].
Regarding Claim 11, JP in view of Zhang et al. shows the claimed invention as applied above but does not show the magnetic core is mounted on the pin in a manner of gluing.
Huang et al. shows the magnetic core (9) is mounted on the pin (7, 8) in a manner of gluing (see English translation, see claim 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core is mounted on the pin in a manner of gluing as taught by Huang et al. for the inductor as disclosed by JP in view of Zhang et al. to facilitate mechanical stability and prevent displacement.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 1 above, and further in view of Herbert [U.S. Patent No. 7,119,648].
Regarding Claim 12, JP in view of Zhang et al. shows the claimed invention as applied above but does not disclose in the specification the magnetic core is mounted on the pin in a manner of tight-fitting.  
Herbert shows a device teaching and suggesting the magnetic core is mounted on the pin in a manner of tight-fitting (Col. 12, Lines 17-21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core is mounted on the pin in a manner of tight-fitting as taught by Herbert for the inductor as disclosed by JP in view of Zhang et al. to have a compact design which allows the core volume to be smaller and thermal coupling to be greater (Col. 12, Lines 17-21).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 1 above, and further in view of Yan et al. [U.S. Pub. No. 2016/0005528].
Regarding Claim 13, JP in view of Zhang et al. shows the claimed invention as applied above.
In addition, Yan et al. shows a power inductor (Figs. 1-4) teaching and suggesting a shape of the through hole (126) of the magnetic core (rectangular, Paragraph [0043]) matches a sectional shape of the pin (rectangular, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shape of the through hole of the magnetic core matches a sectional shape of the pin as taught by Yan et al. for the inductor as disclosed by JP in view of Zhang et al. to simplify design for ease of assembly by having the shape corresponding to each other to achieve desirable coupling and inductance values.
Regarding Claim 14, Yan et al. shows the sectional shape of the pin is a round, rectangular or polygon (Paragraph [0047]).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zhang et al. as applied to claim 16 above, and further in view of Epple [EP 1598839] and Chang [U.S. Pub. No. 2008/0272874].
Regarding Claim 17, JP in view of Zhang et al. shows the claimed invention as applied above but does not show the magnetic core of the inductor is fixed to the circuit board in a manner of gluing, and the pin is welded on the circuit board.
Epple shows a device (Figs. 1-7) teaching and suggesting the magnetic core (1) of the inductor is fixed to the circuit board (2) in a manner of gluing (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core of the inductor is fixed to the circuit board in a manner of gluing as taught by Epple for the inductor as disclosed by JP in view of Zhang et al. to facilitate mechanical stability and prevent displacement between the magnetic core and the circuit board.
JP in view of Zhang et al. and Epple does not show the pin is welded on the circuit board.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the pin on the circuit board, does not depend on its method of production, i.e. welded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Chang shows a winding structure teaching and suggesting the pin is welded on the circuit board (Abstract, Paragraph [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the pin is welded on the circuit board as taught by Chang for the inductor as disclosed by JP in view of Zhang et al. and Epple to facilitate mechanical stability, conductivity, and prevent displacement between the pin and the circuit board.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atsushi et al. [WO 2019/012834].
Regarding Claim 1 (see 112 rejections above), Atsushi et al. shows (Fig. 6 with teachings from Figs. 1-5) an inductor (elements 10, 11) applied to a power module (power module at either element 40 or 50), the power module disposed on an external circuit board (either element 40 or 50) and comprising a circuit board (either element 50 or 40 based on which element was selected for “external circuit board”) and a pin (element 11 can be used as a pin) vertically disposed on the circuit board (50 or 40, see Fig. 6 and Figs. 1-5), and the inductor comprising: 
a magnetic core (10), having a through hole (10K), wherein the pin (11) passes through the through hole of the magnetic core (see Figs. 1-6), and acts as a winding to form the inductor together with the magnetic core (see Figs. 1-2, elements 10, 11 together forms the inductor L),
wherein the pin (11) is vertically disposed on the external circuit board (40 or 50), and the magnetic core (10) is disposed between the circuit board and the external circuit board (see Fig. 6).
Regarding Claim 2, Atsushi et al. shows the power module is a DC-DC power module (DC/DC conversion circuit, see English translation).
Regarding Claim 4, Atsushi et al. does not explicitly show the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to obtain desirable inductances and coupling operating characteristics. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claims 8-9, Atsushi et al. shows the claimed invention as applied above but does not show a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to have a compact design to reduce manufacturing size, weight, and cost.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, it would have been an obvious design choice to have a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm based on intended and/or environmental use to obtain desirable operating characteristics based on design requirements.
Regarding Claim 11, Atsushi et al. does not show shows the magnetic core is mounted on the pin in a manner of gluing.
However, it would have been an obvious design choice to have the magnetic core is mounted on the pin in a manner of gluing based on intended and/or environmental use in order to facilitate mechanical stability and prevent displacement.
Regarding Claim 13, Atsushi et al. shows a shape of the through hole (10K) of the magnetic core (10, ring shape) matches a sectional shape of the pin (cylindrical or columnar, Abstract).  
Regarding Claim 14, Atsushi et al. shows the sectional shape of the pin is a round, rectangular or polygon (cylindrical or columnar, Abstract).  
Regarding Claim 15, Atsushi et al. shows a shape of the magnetic core (10) is a round, rectangular, elliptical or polygon (ring shape, Abstract).
Regarding Claim 16 (see 112 rejections above), Atsushi et al. shows a power module (power module at either element 40 or 50) disposed on an external circuit board (either element 40 or 50), comprising an inductor (elements 10, 11) and a circuit board (either element 50 or 40 based on which element was selected for “external circuit board”), and the inductor is fixed on the circuit board (50 or 40, see Fig. 6 and Figs. 1-5);
wherein the inductor comprises a magnetic core (10) having a through hole (10K), and a pin (element 11 can be used as a pin) passing through the through hole of the magnetic core (see Figs. 1-6), and acting as a winding to form the inductor together with the magnetic core (see Figs. 1-2, elements 10, 11 together forms the inductor L); 
wherein the pin (11) is vertically disposed on the circuit board (50 or 40) and the external circuit board (40 or 50), and the magnetic core (10) is disposed between the circuit board and the external circuit board (see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Sutardja [U.S. Pub. No. 2005/0012582].
Regarding Claim 3, Atsushi et al. shows the claimed invention as applied above but does not show the power module is a high-frequency DC-DC power module.
Sutardja shows a power inductor teaching and suggesting the power module is a high-frequency DC-DC power module (Paragraph [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power module is a high-frequency DC-DC power module as taught by Sutardja for the inductor as disclosed by Atsushi et al. to achieve desirable operating characteristics such as employs inversion and/or rectification to transform DC at one voltage to DC at another voltage (Paragraph [0004]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Hibbits [U.S. Patent No. 3,323,091].
Regarding Claim 4, Atsushi et al. shows the claimed invention as applied above but does not show the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
Hibbits shows a device (Fig. 1) teaching and suggesting the power module comprises a plurality of the magnetic cores (11, 13), the pin (14) passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores (elements 11, 13, and 14 forms an inductance element).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores as taught by Hibbits for the inductor as disclosed by Atsushi et al. to achieve a compact electronic assembly to enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values (Col. 1, Lines 49-63).

Claims 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Saito et al. [U.S. Patent No. 7,847,662].
Regarding Claim 4, Atsushi et al. shows the claimed invention as applied above but does not show the power module comprises a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores.
Saito et al. shows a plurality of the magnetic cores (see Fig. 4, each element 3 contains elements 2, Col. 9, Lines 47-65), the pin (5) passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores (elements 2 and 5 forms an inductance element 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of the magnetic cores, the pin passes through the through holes of the magnetic cores and acts as a winding to form the inductor together with the magnetic cores as taught by Saito et al. for the inductor as disclosed by Atsushi et al. to enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values.
Regarding Claims 8 and 9, Atsushi et al. shows the claimed inventio as applied above but does not show a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm.  
Saito et al. shows an inductance element (Figs. 1-2) teaching and suggesting a height of the magnetic core does not exceed 20 mm (Col. 12, Lines 1-5, see Table 4) and a length (outer diameter) of the magnetic core does not exceed 20 mm (Col. 12, Lines 1-5, see Table 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the magnetic core does not exceed 20 mm and a length of the magnetic core does not exceed 20 mm as taught by Saito et al. for the inductor as disclosed by Atsushi et al. to have a compact design to reduce manufacture size and weight which can enhance magnetic coupling characteristics and capabilities obtaining desirable inductance values (see Table 4, Col. 14, Lines 47-49).
Regarding Claim 10, Atsushi et al. shows the claimed inventio as applied above but does not show the pin has a spacer and the magnetic core is disposed on the spacer of the pin.  
Saito et al. shows an inductance element (Figs. 1-2) teaching and suggesting the pin (5) has a spacer (3 or 4) and the magnetic core (2) is disposed on the spacer of the pin (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the pin has a spacer and the magnetic core is disposed on the spacer of the pin as taught by Saito et al. for the inductor as disclosed by Atsushi et al. to facilitate insulation and secure a distance between the pin and magnetic core to prevent unwanted short circuits (Col. 5, Lines 12-29).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Huang et al. [CN 206225165].
Regarding Claim 11, Atsushi et al. shows the claimed invention as applied above but does not show the magnetic core is mounted on the pin in a manner of gluing.
Huang et al. shows the magnetic core (9) is mounted on the pin (7, 8) in a manner of gluing (see English translation, see claim 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core is mounted on the pin in a manner of gluing as taught by Huang et al. for the inductor as disclosed by Atsushi et al. to facilitate mechanical stability and prevent displacement.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Herbert [U.S. Patent No. 7,119,648].
Regarding Claim 12, Atsushi et al. shows the claimed invention as applied above but does not show the magnetic core is mounted on the pin in a manner of tight-fitting.  
Herbert shows a device teaching and suggesting the magnetic core is mounted on the pin in a manner of tight-fitting (Col. 12, Lines 17-21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core is mounted on the pin in a manner of tight-fitting as taught by Herbert for the inductor as disclosed by Atsushi et al. to have a compact design which allows the core volume to be smaller and thermal coupling to be greater (Col. 12, Lines 17-21).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Yan et al. [U.S. Pub. No. 2016/0005528].
Regarding Claim 13, Atsushi et al. shows the claimed invention as applied above.
In addition, Yan et al. shows a power inductor (Figs. 1-4) teaching and suggesting a shape of the through hole (126) of the magnetic core (rectangular, Paragraph [0043]) matches a sectional shape of the pin (rectangular, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shape of the through hole of the magnetic core matches a sectional shape of the pin as taught by Yan et al. for the inductor as disclosed by Atsushi et al. to simplify design for ease of assembly by having the shape corresponding to each other to achieve desirable coupling and inductance values.
Regarding Claim 14, Yan et al. shows the sectional shape of the pin is a round, rectangular or polygon (Paragraph [0047]).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Epple [EP 1598839] and Chang [U.S. Pub. No. 2008/0272874].
Regarding Claim 17, Atsushi et al. shows the claimed invention as applied above but does not show the magnetic core of the inductor is fixed to the circuit board in a manner of gluing, and the pin is welded on the circuit board.
Epple shows a device (Figs. 1-7) teaching and suggesting the magnetic core (1) of the inductor is fixed to the circuit board (2) in a manner of gluing (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic core of the inductor is fixed to the circuit board in a manner of gluing as taught by Epple for the inductor as disclosed by Atsushi et al. to facilitate mechanical stability and prevent displacement between the magnetic core and the circuit board.
Atsushi et al. in view of Epple does not show the pin is welded on the circuit board.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the pin on the circuit board, does not depend on its method of production, i.e. welded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Chang shows a winding structure teaching and suggesting the pin is welded on the circuit board (Abstract, Paragraph [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the pin is welded on the circuit board as taught by Chang for the inductor as disclosed by Atsushi et al. in view of Epple to facilitate mechanical stability, conductivity, and prevent displacement between the pin and the circuit board.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. in view of Zhang et al. [U.S. Pub. No. 2016/0300659].
Regarding Claim 20, Atsushi et al. shows the claimed invention as applied above but does not show a topological structure of the power module is an LLC or an LCC.
Zhang et al. shows a topological structure of the power module is an LLC or an LCC (Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a topological structure of the power module is an LLC or an LCC as taught by Zhang et al. for the inductor as disclosed by Atsushi et al. to achieve a transformer circuit or a component of a transformer for desirable operating functions and magnetic characteristics (Paragraph [0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837